 
    Exhibit 10.3


AMENDMENT TO CHANGE IN CONTROL SEVERANCE


This Amendment is made this ___ day of December 2008, by and between Compass
Minerals International, Inc., a Delaware corporation (“Company”), and
__________________ (“Executive”).


WHEREAS, Company and Executive are parties to a Change in Control Severance
Agreement dated _____________________ (the “Agreement”) and the parties now
desire to amend the Agreement to comply with Section 409A of the Internal
Revenue Code of 1986, as amended;


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, Company and Executive agree that the
Agreement is amended as follows:


A.           Section 4(c) is amended by deleting the reference to “2 years” and
by inserting “18 months” in lieu thereof.


B.           Section 5 is amended by adding the following to end of such
Section:


Any Reimbursement Payment payable pursuant to this paragraph 5 shall be paid by
the Company to Executive no later than the last day of Executive’s taxable year
next following Executive’s taxable year in which he remits the related taxes.


C.           Section 8(b) is amended by adding the following to end of such
Section:


Such reimbursement shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense was incurred.


D.           A new Section 18 is added to read as follows:
 
COMPLIANCE WITH  SECTION 409A OF THE INTERNAL REVENUE CODE.  To the extent
applicable and notwithstanding any provision in this Agreement to the contrary,
this Agreement shall be interpreted and administered in accordance with  Section
409A of the Internal Revenue Code and regulations and other guidance issued
thereunder.  For purposes of determining whether any payment made pursuant to
the Plan results in a "deferral of compensation" within the meaning of Treasury
Regulation §1.409A-1(b), the Company shall maximize the exemptions described in
such section, as applicable.  Any reference to a “termination of employment” or
similar term or phrase shall be interpreted as a “separation from service”
within the meaning of Section 409A and the regulations issued thereunder.  Any
expense reimbursements under this Agreement shall be made by Company on or
before the last day of Executive’s taxable year following the taxable year in
which the expense was incurred.  If any deferred compensation payment is payable
upon separation from service and is required to be delayed pursuant to Section
409A(a)(2)(B) because Executive is a “specified employee”, then payment of such
amount shall be delayed for a period of six months and paid in a lump sum on the
first payroll payment date following expiration of such six month period.




[The remainder of this page is intentionally left blank]


 
 
 
1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.


COMPASS MINERALS INTERNATIONAL, INC.




By:           /s/ Victoria
Heider                                                     
Title:  VP of
Human Resources                                                                           




EXECUTIVE
                                                  


